DETAILED ACTION
Claim Objections
Claims 2 and 4-8 are objected to because of the following informalities.  The preamble of claim 1 recites “An intervertebral cage insertion tool assembly” while dependent claims 2 and 4-8 recite “insertion tool.”   Appropriate correction of the preamble of claims 2 and 4-8 is required for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the recitation “the longitudinal axis has at least two bends” renders the claims vague and indefinite because it is unclear which longitudinal axis of the extended arm is being referred to.   The extended arm has different portions and each portion has a longitudinal axis.   
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frey et al. (US 20020165550 A1).
Regarding claims 1 and 9, Frey et al. disclose an intervertebral cage insertion tool including: a handle 1108 having a longitudinal axis; an elongated shaft or extended arm fixed to handle 1106 and having at least two bends (Fig. 52); and an attachment feature 1104 configured to attach to a threaded opening of an implant (Figs. 52-53 and paras [0138]-[0139]).
Regarding claims 2, 4-8, 10 and 11, the intervertebral cage is not positively recited in claims 1 and 9, therefore the claimed features have not been given patentable weight.  The Frey et al. insertion tool is fully capable of engaging an implant or intervertebral cage that is shaped such that the longitudinal axis of the implant is substantially coaxial with the longitudinal axis of the handle. 

Claim(s) 1-2 and 4-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Altarac et al. (US 20080306557 A1).
Regarding claims 1-2 and 9-11, Altarac et al. disclose an intervertebral cage insertion tool (10, see for e.g. 7a) including: a handle 64 having a longitudinal axis; an elongated shaft or extended arm 34 fixed to the handle, the shaft having at least two bends (Fig. 7a); and an attachment feature in the form of a mating plate (defined by an extremity of jaw piece 18) configured to match a contour of an interior surface of the cage wherein the longitudinal axis of the intervertebral cage is substantially coaxial with the handle (Figs. 7a-7b and paras [0027]-[0039]).  
Regarding claims 2, 4-8, 10 and 11, the intervertebral cage is not positively recited, therefore the claimed features have not been given patentable weight.  The Altarac et al. insertion tool is fully capable of engaging an implant or intervertebral cage that is shaped and provided with the various features (which are not positively recited)  such that the longitudinal axis of the implant is substantially coaxial with the longitudinal axis of the handle. 
Regarding claim 4, spacer or intervertebral cage 90 has apertures 92 defining a gate and an attachment feature in the form of an exterior surface of the end of spacer 90 which is configured or shaped to be coupled to insertion tool 10. 
Regarding claim 7, intervertebral cage 90 has a frame or wall that includes an attachment feature in the form of apertures 92 (Fig. 7a and para [0038]).

Response to Arguments
Applicant’s arguments have been carefully considered and have been addressed in this action.  New grounds of rejection have been made in this office action.  Regarding claims 2, 4-8, 10 and 11, the intervertebral cage is not positively recited in the claims, therefore the claimed features have not been given patentable weight. However, some of the claims have been addressed in an attempt to address structure that has been recited in the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 14, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775